CANADY, Judge.
In this appeal briefed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Eulice Guevara-Rodriguez challenges her convictions and sentences for interference with child custody, giving a false name, having no valid vehicle registration, grand theft of a motor vehicle, possession .of drug paraphernalia, false imprisonment, and driving with a suspended license after prior violations. We affirm Guevara-Rodriguez’s convictions without comment. We also affirm the sentences as imposed.
We write only to point out that the State’s concession of error as to the imposition of the $3 teen court cost was erroneous. Guevara-Rodriguez failed to preserve that issue because she did not raise the matter at the sentencing hearing or file a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b).
Affirmed.
DAVIS and WALLACE, JJ., Concur.